                                 Case 18-20457     Doc 38     Filed 11/29/18   Page 1 of 1
Entered: November 29th, 2018
Signed: November 29th, 2018

SO ORDERED




                                            UNITED STATES BANKRUPTCY COURT
                                             FOR THE DISTRICT OF MARYLAND
                                                     Baltimore Division

        In re:                                            *
                                                          *
                   STEPHEN MAZZOLA                        *          Case No. 18-20457-DER
                                                          *
                                                          *                 (Chapter 13)
                               Debtor                     *
                                                          *

                                                ORDER CONFIRMING PLAN

                The Plan under Chapter 13 of the Bankruptcy Code having been transmitted to creditors
        and it having been determined, after hearing on notice, that the requirements for confirmation
        set forth in 11 U.S.C. §1325 have been satisfied and that the plan complies with the other
        applicable provisions of the Bankruptcy Code, it is hereby:

                   ORDERED, that the plan of the Debtor filed October 29, 2018 is hereby; and it is further

               ORDERED, that the property of the estate shall not vest in the Debtor until the Debtor is
        granted a discharge or this case is dismissed; and it is further

              ORDERED, that the Debtor is directed to pay to the Trustee, on or before the 6th day of
        each month, the sum of $1,099.35 for a period of 24 months and then the sum of $1,400.38 for
        36 months for a total term of 60 months.

                                        *          *             *              *

        TRUSTEE RECOMMENDATION:
        The Chapter 13 Trustee represents that the plan complies with the provisions of 11 U.S.C.
        §1325 and recommends confirmation.

        /s/ Robert S. Thomas, II
        Robert S. Thomas, II, Chapter 13 Trustee

        cc:        All Creditors, Debtor, Counsel to Debtor, Trustee

                                                       END OF ORDER
